Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed 3/16/2022. Claims 1-20 are pending. Priority date: 6/15/2017

Response to Arguments
Applicant's arguments filed 3/16 have been fully considered but they are not persuasive. 

Prior art rejection
Regarding reference Romero fails to teach claim 1 (similarly, claims 9 and 17), in particular, “the features of the second middle layer refer to feature maps output from a second specific network layer of the student network after the training sample data are provided to the student network”
In response: Romero appears to teach the above claim limitation. For example, in Romero, the module described by W_ Guided (Fig 1) interprets the second specific network layer of the student network, W*_Guided, step 4, Algorithm 1, interprets feature maps output from a second specific network layer and the input provided to the student network interprets the training sample data are provided to the network.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-13, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Romero et al. (“FitNets: Hints for Thin Deep Nets,” 27 March 2015, arXiv:1412.6550v4 [cs.LG], ICLR 2015, pp. 1-13) (“Romero”).
Regarding claim 1, Romero teaches a method for training a neural network, the method comprising: 
selecting, by a training device, a teacher network performing the same functions of a student network (Romero, p. 1, Section 1, “More recently, Knowledge Distillation (KD) (Hinton & Dean, 2014) was introduced as a model compression framework, which eases the training of deep networks by following a student-teacher paradigm, in which … the student is trained to predict the output of the teacher [performing the same function].” Romero, p. 4, Algorithm 1, “The algorithm receives as input the trained parameters                         
                            
                                
                                    W
                                
                                
                                    T
                                
                            
                        
                     of a teacher, the randomly initialized parameters                         
                            
                                
                                    W
                                
                                
                                    S
                                
                            
                        
                     of a FitNet.”); and, 
iteratively training the student network and obtaining a target network, through aligning distributions of features between a first middle layer and a second middle layer corresponding to the same training sample data, so as to transfer knowledge of features of a middle layer of the teacher network to the student network (Romero, p. 3, Section 2.2, “In order to help the training of deep FitNets (deeper than their teacher), we introduce hints from the teacher network. A hint is defined as the output of a teacher’s hidden layer responsible for guiding the student’s learning process. Analogously, we choose a hidden layer of the FitNet, the guided layer, to learn from the teacher’s hint layer [aligning distributions of features between a first and second middle layer corresponding to the same training sample data].” Romero, pp. 11-13, Section A discloses that student networks are trained using stochastic gradient descent with RMSProp in experiments.); 
wherein, the features of the first middle layer refer to feature maps output from a first specific network layer of the teacher network after the training sample data are provided to the teacher network, and the features of the second middle layer refer to feature maps output from a second specific network layer of the student network after the training sample data are provided to the student network (Romero, p. 2, Section 1, “We introduce intermediate-level hints from the teacher hidden layers to guide the training process of the student, i.e., we want the student network (FitNet) to learn an intermediate representation that is predictive of the intermediate representations of the teacher network.” Romero, p. 3, Section 2.2, “In order to help the training of deep FitNets (deeper than their teacher), we introduce hints from the teacher network. A hint is defined as the output of a teacher’s hidden layer responsible for guiding the student’s learning process. Analogously, we choose a hidden layer of the FitNet, the guided layer, to learn from the teacher’s hint layer.”, where Fig 1, the module described by W_ Guided  interprets the second specific network layer of the student network, W*_Guided, step 4, Algorithm 1, interprets feature maps output from a second specific network layer and the input provided to the student network interprets the training sample data are provided to the network).

Regarding claim 2, Romero teaches the method according to claim 1, wherein iteratively training the student network and obtaining a target network, through aligning distributions of features between a first middle layer and a second middle layer corresponding to the same training sample data, comprises: 
building an objective function of the student network, where the objective function includes a task specific loss function and a distance loss function, and the distance loss function is a function used to measure the distance between the distributions of the features of the first middle layer and the distributions of the features of the second middle layer corresponding to the same training sample data (Romero, p. 3, Section 2.1 and 2.2, “The student network is then trained to optimize the following loss function: [see Equation (2), a task specific loss function]. … Then, we train the FitNet parameters from the first layer up to the guided layer as well as the regressor parameters by minimizing the following loss function: [see Equation (3), a distance loss function], where                         
                            
                                
                                    u
                                
                                
                                    h
                                
                            
                        
                     and                         
                            
                                
                                    v
                                
                                
                                    g
                                
                            
                        
                     are the teacher/student deep nested functions up to their respective hint/guided layers with parameters                         
                            
                                
                                    W
                                
                                
                                    H
                                    i
                                    n
                                    t
                                
                            
                        
                     and                         
                            
                                
                                    W
                                
                                
                                    G
                                    u
                                    i
                                    d
                                    e
                                    d
                                
                            
                        
                     [distributions of the features of the first and second middle layers corresponding to the same training sample data].” The minimizing of both loss functions discloses building an object function of the student network.); 
iteratively training the student network by using the training sample data (Romero, p. 13, Section A.2, In one example experiment, “The FitNet was trained in a stage-wise fashion as described in Section 2. We divided the training set into a training set of 50K samples and a validation set of 10K samples. All network parameters where initialized randomly in U(-0.005,0.005). In the first stage, the 4th layer of the FitNet was trained to mimic the 2nd layer of the teacher network, by minimizing Eq. (3) through stochastic gradient descent.”); and, 
obtaining the target network, when the iteration number of training reaches a threshold or the objective function satisfies the preset convergence conditions (Romero, p. 13, Section A.2, “The FitNet was trained in a stage-wise fashion as described in Section 2. … The training was stopped according to the following criterion: after 100 epochs of no validation error improvement and [performing] a maximum of 500 epochs.”).

Regarding claim 3, Romero teaches the method according to claim 2, wherein iteratively training the student network by using the training sample data, comprises:  
iteratively training the student network for multiple times (Romero, pp. 11-13, Section A discloses that student networks are trained using stochastic gradient descent with RMSProp in experiments.)
by taking the steps described below: 
feeding the training sample data in the current iteration into the teacher network and the student network respectively, and obtaining the features of the first middle layer and the second middle layer corresponding to the training sample data in the current iteration (Romero, p. 13, Section A.2, In one experiment, “The FitNet was trained in a stage-wise fashion as described in Section 2. We divided the training set into a training set of 50K samples and a validation set of 10K samples. All network parameters where initialized randomly in U(-0.005,0.005). In the first stage, the 4th layer of the FitNet was trained to mimic the 2nd layer of the teacher network, by minimizing Eq. (3) through stochastic gradient descent.” See also Romero, p. 4, Algorithm 1.); 
calculating the value of the objective function according to the training sample data in the current iteration and the corresponding features of the first middle layer and the second middle layer thereto, and adjusting the weights of the student network according to the value of the objective function (Romero, p. 13, Section A.2, In one experiment, “We divided the training set into a training set of 50K samples and a validation set of 10K samples. All network parameters where initialized randomly in U(-0.005,0.005). In the first stage, the 4th layer of the FitNet was trained to mimic the 2nd layer of the teacher network, by minimizing Eq. (3) through stochastic gradient descent. We used a mini-batch size of 128 samples and fixed the learning rate to 0.0005.” See also Romero, p. 4, Algorithm 1.); and, 
continuing to the training of next iteration based on the weight adjusted student network (Romero, p. 13, Section A.2, In one experiment, “The FitNet was trained in a stage-wise fashion as described in Section 2. … In the first stage, the 4th layer of the FitNet was trained to mimic the 2nd layer of the teacher network, by minimizing Eq. (3) through stochastic gradient descent. … The training was stopped according to the following criterion: after 100 epochs of no validation error improvement and [performing] a maximum of 500 epochs.” See also Romero, p. 4, Algorithm 1.).

Regarding claim 8, Romero teaches the method according to claim 1, wherein the first specific network layer is a middle network layer or the last network layer of the teacher layer; and the second specific network layer is a middle network layer or the last network layer of the student layer (Romero, p. 3, Section 2.2, “In our case, we choose the hint [the first specific network layer] to be the middle layer of the teacher network. Similarly, we choose the guided layer [the second specific network layer] to be the middle layer of the student network.”).

Regarding claims 9-12 and 16, claims 9-12 and 16 are directed to a device for training a neural network, the device comprising elements to perform the method recited in claims 1-4 and 8, respectively. Therefore, the rejection made to claims 1-4 and 8 are applied to claims 9-12 and 16.

Regarding claims 17-19, claims 17-19 are directed to a device for training a neural network, the device comprising a processor and at least one memory, the at least one memory storing at least one machine executable instruction, which is executed by the processor to perform the method recited in claims 1-3, respectively. Therefore, the rejection to claims 1-3 are applied to claims 17-19.
Further, Romero discloses use of a GPU and suggests its use in performing the disclosed methods (Romero, pp. 8-9, Section 4.2).

Claim Objections
Claims 5-7, 13-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Specification
The title of the invention is objected to. The current title “Method and Device for Training neural Network” is broad. An informative new title indicative claimed invention may be provided.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gretton teaches comparing distributions based on maximum mean discrepancy (MMD), Choi teaches layer mapping between students and teachers to learn neuron distributions in knowledge distillation.  


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LiWu Chang whose telephone number is (571)270-3809, email: li-wu.chang@uspto.gov. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M Huang can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI WU CHANG/           Primary Examiner, Art Unit 2124                                                                                                                                                                                             	June 10, 2022